Citation Nr: 1705384	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected major depressive disorder from April 13, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, CP, and CB


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served in the Oklahoma Army National Guard, including a period of active duty for training from May to September 1972.  He thereafter served in the Army Reserve, with a period of active duty from February 1977 to August 1978.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for residuals of a traumatic brain injury with migraine headaches and assigned an initial 10 percent disability rating, effective April 13, 2011.  The Veteran appealed the initial rating assigned.  

In January 2016, the Board awarded a separate 50 percent rating for major depressive disorder, effective April 13, 2011, a 70 percent rating for residuals of a traumatic brain injury, effective April 13, 2011, and a 50 percent rating for migraines, effective April 13, 2011.  The Board also remanded the Veteran's claim of entitlement to TDIU to obtain an examination determining whether the combined effects of all his service connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  

The Veteran appealed to the Court of Appeals for Veterans Claims (Court), appealing the portion of the Board's decision denying a rating in excess of 50 percent for service-connected major depressive disorder.  Notably, the other dispositions by the Board in January 2016 were left undisturbed.  In September 2016, the parties submitted a joint motion for partial remand (JMR), requesting that the Court vacate and remand the decision of the Board to the extent that it denied entitlement to a rating in excess of 50 percent for major depressive disorder from April 13, 2011.  The Court ordered that the motion for partial remand be granted.  

The issue remanded by the Court is back before the Board for action consistent with the directives of the September 2016 JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this appeal for two reasons.  First, remand is required to readjudicate the issue of entitlement to an increased evaluation for service-connected major depressive disorder, consistent with the terms of the September 2016 JMR and due to a new April 2016 VA psychiatric examination.  The parties to the September 2016 JMR found that the Board did not provide adequate reasons or bases to explain how the Veteran's symptoms are more consistent with a 50 percent disability rating, rather than a 70 percent evaluation.  On remand, the Board was directed to provide adequate reasons and bases for its findings.  As there is now new medical evidence of record, the Board finds that RO consideration of this issue in the first instance is necessary.

Second, remand is required as the decision regarding whether to refer the claim for consideration of an extraschedular evaluation must be deferred as the Board also directed development regarding the Veteran's claim for TDIU.  It is "premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability."  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  In the January 2016 Board decision, Board remanded the issue of entitlement to a TDIU in order to obtain outstanding VA medical records and to obtain an examination in order to address the functional effects of each of the Veteran's service-connected disabilities.  In light of the holding in Brambley and the directives of the September 2016 JMR, the case is remanded for AOJ consideration of whether an initial disability rating in excess of 50 percent is warranted for major depressive disorder from April 13, 2011, to include consideration of whether referral for extraschedular consideration is warranted, in light of the recent development of the Veteran's TDIU claim pursuant to the Board's January 2016 remand of the same issue.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After completing the above action, and after all development regarding entitlement to TDIU has been completed as required by the 2016 Board remand, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  The AOJ must determine whether referral for extraschedular determination is warranted for the Veteran's claim.  38 C.F.R. § 3.321.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




